                     Case 18-12808-KG         Doc 94     Filed 01/30/19      Page 1 of 1



                            UNITED STATES DEPARTMENT OF JUSTICE
                            OFFICE OF THE UNITED STATES TRUSTEE
                                    DISTRICT OF DELAWARE

IN THE MATTER OF:
                                                                           Chapter 11

      White Eagle Asset Portfolio, LP, et al.
        Debtors                                                    Case No. 18-12808 (KG)


                           STATEMENT THAT UNSECURED CREDITORS
                            COMMITTEE HAS NOT BEEN APPOINTED


TO: THE CLERK OF THE BANKRUPTCY COURT

       As of the date of this statement, a committee of unsecured creditors has not been appointed by
the UNITED STATES TRUSTEE.

(     )     Debtors petition/schedules reflect less than three unsecured creditors (excluding insiders and
            governmental agencies).

(         ) No unsecured creditor response to the United States Trustee communication/contact for
            service on the committee.

(x )        Insufficient response to the United States Trustee communication/contact for service on the
            committee.

(         ) No unsecured creditor interest

(     )     Non-operating debtor-in-possession - - No creditor interest.

( )         Application to convert to Chapter 7 or to dismiss pending.

(     )     Converted or dismissed.

(     )     Other:
                                                   ANDREW R. VARA
                                                   ACTING UNITED STATES TRUSTEE

                                                    /s/ Juliet Sarkessian for
                                                   T. PATRICK TINKER
                                                   Assistant United States Trustee

DATED: January 30, 2019
Trial Attorney Assigned to Case: Juliet Sarkessian, Esq.
cc: Attorneys for Debtors: Colin Robinson, Esq.
